DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 2/15/2022, after the Notice of Allowance and prior to payment of issue fees, are acknowledged and have been fully considered. 

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 2/15/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy of the IDS has been placed in the instant Application file. The references listed therein are close art and are considered relevant as follows:
Sarrou et al (Molec., 2013) is considered relevant to the state of the art, teaching the GC-MS qualitative and quantitative characterization of the volatile components of a hydro-distillate of C. auarantium parts (flowers, peel, and young and old leaves), e.g. see Sarrou at table 1. However, the reference does not teach or suggest a S. cerevisiae ferment or such ferment in a cosmetic or dermatological form or in an effective amount therefor.
Yogarantnam et al (JVICe2019) is considered close prior art, teaching a C. aurantium peel extract fermentation with S. cerevisiae, producing a bioethanol therefrom, however does not teach or suggest effective amount of or a cosmetic or dermatological form thereof.
C. auarantium as instantly claimed.

EXAMINER’S COMMENT
Claims 1 and 7-14 are pending. The claimed invention has been examined on the merits and found allowable. Please refer to Notice of Allowance of 2/1/2022, including the rejoinder statement therein, for all other information.

Conclusion
Claims 1 and 7-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AARON J KOSAR/Primary Examiner, Art Unit 1655